DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the Application No.: 16/926,391, filed on 07/10/2020, with a priority date of 09/20/2013.  
This action has been made NON-FINAL.
Examiner Remarks
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/10/2020 is being considered by the examiner.  A signed IDS is hereby attached.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Parkison, US Patent No.: 20140006354.
Claim 1:
Parkison discloses a method (See Abstract) comprising: 
receiving, at a processor (See Paragraph 0463), access pattern data for a subset of files (“file (or a specified subset of files)” See Paragraph 0329) within a distributed storage system (“manage distributed filesystem data that is stored in one or more cloud storage systems” See Paragraph 0343); 
determining, by the processor (See Paragraph 0463), an access pattern behavior associated with the subset of files based on the access pattern data (“provide storage for a very low cost, but are equipped with a limited set of storage capabilities that are geared toward storing data that is infrequently accessed” See Paragraph 0209 & 0231); 
assessing, by the processor (See Paragraph 0463), a cost for the access pattern behavior associated with the subset of files (“provide storage for a very low cost, but are equipped with a limited set of storage capabilities that are geared toward storing data that is infrequently accessed” See Paragraph 0209 & 0231); 
determining, by the processor (See Paragraph 0463), a preferred storage parameter for the subset of files within the distributed storage system (“manage distributed filesystem data that is stored in one or more cloud storage systems” See Paragraph 0343) based on: 
a current storage configuration of the subset of files within the distributed storage system (“This configuration reduces the delay for requests that only touch a small subset of a file's data” See Paragraph 0329); 
the access pattern behavior for the subset of files within the distributed storage system (“a locality policy may be used to specify defragmentation parameters (e.g., time intervals, file types and access patterns to monitor and track, etc.) for file data blocks cached in the local storage of a cloud controller.” See Paragraphs 0285 & 0300 & 0386-0387); 
and the cost for the access pattern behavior associated with the subset of files (“provide storage for a very low cost, but are equipped with a limited set of storage capabilities that are geared toward storing data that is infrequently accessed” See Paragraph 0209 & 0231), 
wherein the preferred storage parameter reduces a cost associated with storing the subset of files (“provide storage for a very low cost, but are equipped with a limited set of storage capabilities that are geared toward storing data that is infrequently accessed” See Paragraph 0209 & 0231); 
and generating, by the processor, an alert for a user of the distributed storage system indicating the preferred storage parameter for the subset of files within the distributed storage system (“distributed filesystem optionally notify the user of the availability of the now-unarchived file (e.g., by updating the status file or performing some other notification action)” See Paragraph 0378).
Claim 2:
Parkison discloses wherein receiving the access pattern data for the subset of files within the distributed storage system comprises receiving trace data from a monitoring system, the trace data comprising traces corresponding to log files comprising time-ordered records of events associated with the subset of files within the distributed storage system (“a locality policy may be used to specify defragmentation parameters (e.g., time intervals, file types and access patterns to monitor and track, etc.) for file data blocks cached in the local storage of a cloud controller.” See Paragraphs 0285 & 0300 & 0386-0387).
Claim 3:
Parkison discloses wherein the access pattern data or the subset of files comprises an access frequency of the subset of file (“actively monitor the cloud files and/or data files that they "own" (e.g., created) to determine how frequently they are accessed” See Paragraphs 0206; 0285).
Claim 4:
Parkison discloses identifying, by the data processor (See Paragraph 0463), the subset of files based on at least one of the access pattern data or corresponding storage parameters of the subset of files (“actively monitor the cloud files and/or data files that they "own" (e.g., created) to determine how frequently they are accessed” See Paragraphs 0206; 0285).
Claim 5:
Parkison discloses wherein the preferred storage parameter is based on a storage system characteristic of the distributed storage system, the storage system characteristic comprising at least one of: an availability of storage devices of the distributed storage system (“ensuring very high availability” See Paragraphs 0191 & 0300); a capacity of storage devices of the distributed storage system; or a performance of storage devices of the distributed storage system (“A set of distributed cloud controllers manage data stored in a cloud-based storage system to provide a high-capacity, high-reliability storage system that ensures data consistency” See Paragraphs 0162; 0462).
Claim 6:
Parkison discloses wherein the preferred storage parameter satisfies an availability requirement (“ensuring very high availability” See Paragraphs 0191 & 0300) or a reliability requirement associated with the subset of files within the distributed storage system (“A set of distributed cloud controllers manage data stored in a cloud-based storage system to provide a high-capacity, high-reliability storage system that ensures data consistency” See Paragraphs 0162; 0300 & 0462).
Claim 7:
Parkison discloses wherein the preferred storage parameter accommodates the determined access pattern behavior (“a locality policy may be used to specify defragmentation parameters (e.g., time intervals, file types and access patterns to monitor and track, etc.) for file data blocks cached in the local storage of a cloud controller.” See Paragraphs 0285 & 0300 & 0386-0387) at a reduced cost compared to a current storage parameter for the subset of files within the distributed storage system (“provide storage for a very low cost, but are equipped with a limited set of storage capabilities that are geared toward storing data that is infrequently accessed” See Paragraph 0209 & 0231).
Claim 8:
Parkison discloses wherein the alert indicates a change in the access pattern (“a locality policy may be used to specify defragmentation parameters (e.g., time intervals, file types and access patterns to monitor and track, etc.) for file data blocks cached in the local storage of a cloud controller.” See Paragraphs 0285 & 0300 & 0386-0387) for the subset of files within the distributed storage system (“a client may be configured to present a view that displays archived files and allows a typical set of normal file operations (e.g., list the most recent access times and other information) but raises an error and/or status notification whenever a user attempts to access the contents of an archived file.” See Paragraph 0385).
Claim 9:
Parkison discloses wherein the alert (See Paragraph 0378) indicates file characteristics or storage system characteristics of the distributed storage system (“the cloud controllers managing the distributed filesystem can be configured to consider dynamic billing model parameters and other collected information to maximize restore operation throughput while also minimizing cost.” See Paragraph 0395).
Claim 10:
Parkison discloses wherein the alert (See Paragraph 0378) is user-interactive and enables the user to view costs associated with the subset of files (“Some vendors may provide an API (application programming interface) that allows services such as a distributed filesystem to programmatically check and detect changes to the billing model and parameters (e.g., per-service costs) that are associated with a storage service.” See Paragraphs 0385-0386) and to select whether to apply the preferred storage parameter to the subset of files (“specifying a preferred cloud controller” See Paragraph 0424).
Claims 11-20:
Claims 11-20 are rejected on the same basis as claims 1-10.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140006357 disclose techniques for restoring an archived file in a distributed filesystem. During operation, a cloud controller receives a request from a client system to access an archived file, and restores this archived file from the archival cloud storage system.
US 20030046270 discloses the cost of storing data on a storage device and file access information: This information indicates the file access pattern associated with a data file. For example, this information may include information related to when a file was created or accessed, identity of the person accessing the file, last access time of the file, and other like information. This information may be automatically monitored by DMS 104.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229. The examiner can normally be reached M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        June 8, 2022